Citation Nr: 0638724	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective dated earlier than January 28, 
2002, for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to TDIU 
effective from July 23, 2002.  In a November 2004 rating 
decision the RO granted an earlier effective date from 
January 28, 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran first submitted an informal claim for 
entitlement to TDIU on April 27, 2001.  

3.  There is no probative evidence demonstrating the veteran 
was unemployable as a result of his service-connected 
disabilities prior to January 28, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 28, 
2002, for the award of entitlement to TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in December 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2006).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2006).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, in the case of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet these schedular percentage standards, the case should be 
submitted to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).  

In this case, a review of the record shows that in October 
2000 the veteran submitted his initial claim for entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  No other disabilities were addressed.  Vet Center 
records dated in October 2000 provided a diagnosis of chronic 
PTSD and noted the veteran had a major impairment in several 
areas such as work, judgment, and mood.  On VA examination in 
November 2000 the veteran reported he had been employed for 
10 years as a barber.  The diagnoses included chronic PTSD 
and a global assessment of functioning (GAF) score of 60 was 
provided.  VA treatment records dated November 27, 2000, 
noted the veteran stated he continued to work full time.  

A February 2001 rating decision established service 
connection for PTSD and assigned a 30 percent rating.  The 
veteran submitted a notice of disagreement in April 2001 and 
asserted a 70 percent rating and entitlement to TDIU were 
warranted.  The RO issued a statement of the case in October 
2001 as to the increased rating issue, but annotations to 
that report indicate the RO subsequently found a VA Form 9 
had not been submitted to perfect the appeal.  Although the 
veteran submitted correspondence in February 2002 providing 
new and material evidence in support of his PTSD claim, he 
did not indicate any desire to perfect his appeal.  

VA treatment records dated in July 2001 noted the veteran 
stated he was proud of his work and that several regular 
customers let him know he was the reason they came to his 
barber shop.  A January 28, 2002, report noted that with 
great difficulty the veteran had been able to work cutting 
hair two days per week.  It was the examiner's opinion that 
the veteran had severe PTSD and was totally and permanently 
disabled as a result of this disorder.  

In his January 2002 application for Social Security 
Administration (SSA) benefits the veteran reported he became 
unable to work because of his nervous disorder on October 15, 
2000.  He stated he had continued working after that but with 
fewer hours and increased customer complaints.  SSA records 
show disability benefits were established in April 2002 for 
an anxiety disorder that began October 15, 2000.

In an October 2002 application for an increased rating based 
on unemployability the veteran reported that he had become 
too disabled to work due to his PTSD and diabetes mellitus on 
November 1, 2000.  He submitted a report of his SSA earnings 
from 1991 to 2002 which indicated wages and self-employment 
earnings through the year 2000 with no reported wages or 
earnings in the years 2001 and 2002.  Correspondence shows 
the veteran left his part-time employment at Community Pride, 
Inc., in July 1999.

In an October 2002 rating decision the RO granted an 
increased 70 percent rating for PTSD effective from January 
28, 2002.  Service connection was also established for type 
II diabetes mellitus (20 percent), diabetic neuropathy left 
lower extremity (10 percent), diabetic neuropathy right lower 
extremity (10 percent), and erectile dysfunction (0 percent).  
Combined service-connected disability ratings were provided 
at 30 percent effective from October 23, 2000, 40 percent 
effective from November 7, 2001, and 80 percent effective 
from January 28, 2002.

In his October 2002 formal application for compensation based 
on individual unemployability the veteran reported he had 
been too disabled to work as a result of service-connected 
PTSD and diabetes mellitus since November 1, 2000.  
Entitlement to TDIU was subsequently established effective 
from January 28, 2002.  It was noted this was the earliest 
date the veteran met the schedular rating criteria for TDIU.  

In statements in support of his claim for an earlier 
effective date the veteran asserted his TDIU award should be 
effective from November 1, 2000, the date of his loss of 
employment due to his service-connected disabilities.  He 
submitted documents indicating he had no earnings in the 
years 2001 and 2002 and noted his SSA benefits had been 
established effective from November 1, 2000.  In 
correspondence dated in December 2003 the veteran, in 
essence, claimed that his case should be referred for extra-
schedular consideration for an earlier effective date based 
upon unemployability under 38 C.F.R. § 4.16(b).  He also 
asserted that his March 2003 correspondence should be 
considered a notice of disagreement from the October 2002 
rating decision that granted an increased 70 percent rating 
for PTSD.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to TDIU is not warranted.  It is significant to 
note that in a November 2004 supplemental statement of the 
case the RO found the October 2002 rating decision granting 
entitlement to a 70 percent rating for PTSD had become final, 
in essence, addressing the veteran's claim that his increased 
rating claim remained on appeal.  As the veteran's March 2003 
correspondence did not indicate any specific disagreement 
with the schedular rating assigned in the October 2002 
decision, the Board finds the document may not be construed 
as a notice of disagreement from that determination.  A 
notice of disagreement must contain terms that can be 
reasonably construed as a desire to contest a specific 
result.  See 38 C.F.R. § 20.201 (2006).

As to the veteran's claim that his case should be referred 
for extra-schedular consideration for an earlier effective 
date based upon unemployability under 38 C.F.R. § 4.16(b), 
the Board finds there is no evidence other than his own 
statements that he was unemployed or unemployable prior to 
January 28, 2002.  Although in his October 2002 application 
for a total rating based on unemployability and in statements 
to VA in support of his appeal the veteran reported that he 
stopped working in November 2000, these statements are 
inconsistent with contemporaneous VA treatment reports which 
indicate that he was, in fact, working to some extent until 
January 2002.  In light of the evidence of record, the Board 
finds there is no probative evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment, that would take the case outside the norm so as 
to warrant an extra-schedular rating.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for an earlier effective date.


ORDER

Entitlement to an effective dated earlier than January 28, 
2002, for TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


